Citation Nr: 1229515	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  05-02 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, including depression, mood disorder, dysthymic disorder and anxiety.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, Puerto Rico.

Regarding the claim for service connection for an acquired psychiatric disorder, the Board notes that in addition to the diagnosis of depression, there have been additional diagnoses of anxiety, mood disorder, rule out bipolar disorder, and dysthymic disorder.  Thus, the Board has expanded the claim to include these additional conditions.   See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This matter was previously before the Board in April 2011, at which time it was remanded for additional development.  It is now returned to the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In the April 2011 remand, the Board directed that the Veteran be provided with appropriate VA examinations so that opinions could be rendered as to whether his low back, right and left knee, and acquired psychiatric disorders were related to his period of active service.  In doing so, the Board specifically indicated that the Veteran's lay statements regarding report of in-service injury and continuity of symptomatology must be considered.

The Veteran underwent a VA spine and joints examination in July 2011.  With regard to the lumbar issue, the diagnoses were lumbar myositis; grade 1/4 spondylolisthesis of L5-S1; and L4-L5 bulging and degenerative disc disease.  The examiner concluded that as to the lumbar myositis, he could not resolve the issue without speculation.  As to the remaining lumbar diagnoses, they were not found to be etiologically related to service, to include the in-service parachute injury and treatment for low back strain.  The examiner based his decision on the fact that service treatment records reported a normal spine at the time.  With regard to the right and left knee disorders, the diagnosis was bilateral knee joint degenerative disease.  The examiner concluded that he could not resolve this without speculation.

The Board finds that the July 2011 VA examiner did not provide an explanation for the inability to provide an opinion as to the etiology of the low back and bilateral knee disorders; or explain whether the inability was due to the limits of medical knowledge or whether there was additional evidence that would have permitted him to provide the needed opinion.  Hence, the opinions are inadequate.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).
Moreover, the July 2011 VA examiner did not discuss the Veteran's reports at the examination and elsewhere, that his current back and knee symptoms had begun in service and continued to the present.  See Dalton v. Nicholson, 21 Vet. App. 23   (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  As such, a new examination is required.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

With regard to the asserted psychiatric disorder, an October 2007 private medical record from J. H., M.D., and a December 2007 private medical record from J. A. A., M.D., each suggest that the Veteran has recurrent depression that is related to his increased back symptoms.  Following the April 2011 Board remand, the Veteran was scheduled for a VA mental disorders examination in July 2011, but he failed to report as scheduled.  Generally, VA's duty to assist with the development of facts pertinent to a claim is not a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is his burden to keep VA apprised of his whereabouts and, if he does not do so, VA is not obligated to "turn up heaven and earth" to find him.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  It is the Veteran's responsibility to report for any scheduled VA examination and to cooperate in the development of the case.  The consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

As this issue is inextricably intertwined with the claim of service connection for a low back disorder, the Board must abstain from making any decision at this time in order for the appropriate actions to be taken with respect to the low back issue.  When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180   (1991).  As this issue cannot be adjudicated at this juncture, and as the foregoing claims are being remanded for the reasons set forth above, the Board will provide the Veteran with another opportunity to appear for a VA examination so as to assess the nature and etiology of his asserted major depressive disorder.

Finally, as this matter is being remanded as set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran that are dated from March 2009 to the present.  All records obtained should  be associated with the Veteran's claims file.

2.  The RO/AMC shall obtain an addendum to the July 2011 VA examination report, preferably from the original examiner.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that any current low back, right knee, and left knee disorders are etiologically related to any incidents of the Veteran's period of active service, including an in-service parachute injury and in-service treatments of left knee pain and low back strain.  

In doing so, the examiner must consider the Veteran's competent statements as to the onset and continuity of symptomatology.  See Dalton, 21 Vet. App. at 23  (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, citing to the lay evidence, as well as, other evidence in the record.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination - for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones, 23 Vet. App. at 390.

If the original examiner is no longer available to provide the requested opinions, another equally qualified VA examiner shall provide the necessary additional opinions.  The need for an additional examination of the Veteran is left to the discretion of the VA examiner. 

3.  The RO/AMC shall schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of his currently diagnosed acquired psychiatric disorders.  The claims file must be reviewed by the examiner, and the examination report must note that review.  All testing deemed necessary by the examiner shall be undertaken.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder found on examination is etiologically related to any incidents of the Veteran's period of active service.  

The examiner is also requested to provide an opinion as to whether it is at least as likely as not that any psychiatric disorder found on examination (a) was either caused by, or (b) is aggravated by his low back disorder.

In doing so, the examiner must consider the Veteran's competent statements as to the onset and continuity of symptomatology.  See Dalton, 21 Vet. App. at 23.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, citing to the lay evidence, as well as, other evidence in the record.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination - for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones, 23 Vet. App. at 390.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The Veteran is hereby notified that it is his responsibility to report for the examination(s) scheduled in connection with this REMAND and to cooperate in the development of his case.  Failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


